Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 15 July 2016. It is noted, however, that applicant has not filed a certified copy of the DE102016113140.7 application as required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “upper compressed-air infeeds” as recited in claim 10 and the “lower compressed-air infeeds” as recited in claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “537”.  

The drawings are objected to because:
Sectional views (Figs. 4B, 5B, 5C, 6B, and 6C) require appropriate cross hatching to illustrate the material(s) of which the various structural elements illustrated in the figures are composed.
Sectional views. The plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line. The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight. Hatching must be used to indicate section portions of an object, .
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Claim Objections
Claims 1, 11, and 13 are objected to because of the following informalities:  
Regarding claim 1, Examiner has interpreted the “material” as recited in line 11 as being the same material as recited in line 5 of claim 1.  Therefore, “material” as recited in line 11 of claim 1 should be changed to “the material”.
Regarding claim 11, the phrase “each of the upper compressed-air infeeds opens out into in each case one of the at least two channels” is awkward.  Examiner suggests changing the aforementioned limitation to “each of the upper compressed-air infeeds opens out into one of the at least two channels”, or something similar.
Regarding claim 13, the phrase “each of the lower compressed-air infeeds opens out into in each case one of the at least two channels” is awkward.  Examiner suggests changing the aforementioned limitation to “each of the lower compressed-air infeeds opens out into one of the at least two channels”, or something similar.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
The use of the term “its” as recited in line 10 of claim 1 renders the claim(s) indefinite because it is unclear as to which structural element or limitation the term is referring.  Structural elements or limitations should always be referred to by name.
Regarding claims 1, 3, 6 - 8, 10, and 15, it is unclear whether the “material channels” refer to the same structural elements as the “separate channels” as recited in claim 1, from which claims 3, 6 - 8, 10, and 15 depend, or if they represent additional structural limitations.  For purposes of examination, the “material channels” and the “separate channels” have been interpreted as referring to the same structural elements, as best understood by Examiner.
Regarding claim 4, it is unclear whether “each channel” as recited in line 2 refers to each of the separate channels, to each of the supply channel(s), or to each of the separate channels and the supply channel(s).
Regarding claim 5, it is unclear whether the “three or more material channels” refer to three or more of the “at least two material channels” as recited in claim 1, from which claim 5 depends, or if they represent additional structural limitations.
Regarding claim 11, the phrase "a number of upper compressed-air infeeds", as recited in line 2, renders the claim indefinite because it is unclear whether the respective limitation is required because "a number" could be interpreted as zero, in which case no upper compressed-air feeds would be required. For purposes of examination, Examiner has interpreted "a number" as “at least two channels”, as best understood.
Regarding claim 11, it is unclear whether “a number of channels” refers to “a number of separate channels”, “a number of supply channels”, “a number of material channels”, or if they represent additional structural limitations.

Regarding claim 13, it is unclear whether “a number of channels” refers to “a number of separate channels”, “a number of supply channels”, “a number of material channels”, or if they represent additional structural limitations.
Regarding claim 15, the limitation “have at least approximately less identical surface areas in a cross section plane” as recited in lines 2- 3 is confusing because it is unclear as to which structural elements or limitations the surfaces areas of the at least two material channels of the silo pipe are being compared.

There is insufficient antecedent basis for the following limitations in the claims:
Claim 1, line 14:  “the interior” and “the at least two material channels”.  Examiner has interpreted “the at least two material channels” as “the at least two separate channels”, as best understood.
Claim 10, line 3:  “the region”
Claim 10, line 4:  “the interior” and “the one channel”
Claim 12, line 3:  “the region”
Claim 12, line 4:  “the interior” and “the one channel”
Claim 13, line 4:  “the region”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5 - 9, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Degen et al. (US 6,588,987) in view of Degen et al. (US 2015/0104260).
Regarding claim 1, Degen ‘987 discloses a vibrator assembly, comprising: a silo pipe (conveyor pipe 10) with a longitudinal axis and with a first end and a second end; a vibrator unit (vibrator 12, vibrating tip 13), which is coupled mechanically to the silo pipe; and an introduction arrangement (lock 7), which opens out into the silo pipe at the first end and is designed to accommodate material and direct the material into the silo pipe (Figs. 1a and 2; col. 5, lines 9 - 21).  Degen ‘987 fails to disclose the 
Regarding claim 2, Degen ‘987 discloses all of the claim limitations except the at least one supply channel is designed to accommodate at least one electric line.  Degen ‘260 teaches the at least one supply channel (paragraph 0043 teaches any number of silo tubes can be arranged in a vibrating arrangement; therefore, a third silo tube that is positioned between silo tubes 110a and 110b has been 
Regarding claim 5, Degen ‘987 discloses all of the claim limitations except the silo pipe has three or more material channels.  Degen ‘260 teaches the silo pipe (110) has three or more material channels (paragraph 0043 teaches any number of silo tubes can be arranged in a vibrating arrangement; therefore, 110a, 110b, and a fourth silo tube have been interpreted as the three or more material channels) (paragraph 0043).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the silo pipe as disclosed by Degen ‘987 with the three or more material channels as taught by Degen ‘260 to allow several different materials to be inserted into the vibrator assembly simultaneously.  Duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 6, Degen ‘987 fails to disclose at least two of the at least two material channels are separated from one another in a gas-tight manner.  Degen ‘260 teaches at least two (110a, 110b) of the at least two material channels are separated from one another in a gas-tight manner (Fig. 5B; paragraph 0047) so that positive pressure atmospheres can be generated in portions of the material channels.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the silo pipe as disclosed by Degen ‘987 with the at least two of the at least two material channels separated in an gas-tight manner as taught by Degen ‘260 so that positive pressure atmospheres can be generated in portions of the material channels.  

Regarding claim 8, Degen ‘987 fails to disclose the introduction arrangement includes at least two chambers, of which each opens out into a respective one of the at least two material channels.  Degen ‘260 teaches an introduction arrangement includes a chamber (200) which opens into a respective one material channel (110) (Fig. 4) to provide a storage area for material to be inserted into the vibrator assembly. Examiner notes that Fig. 4 of Degen ‘260 teaches a single channel having a single filling material chamber. In other words, each channel has its own filling material chamber. Examiner notes that Degen ‘260 teaches a plurality of chambers (200) (paragraph 0030).  Examiner takes the position that it would have been considered obvious to have modified each of the channels 110a and 110b as taught by Degen such that each of the channels has its own chamber associated therewith to allow for different amounts of fill material to be inserted into each of the channels.
Regarding claim 9, Degen ‘987 fails to disclose each of the at least two chambers has at least two valves.  Degen ‘260 teaches each chamber (200) has at least two valves (outer closures 150a, 150b) (Figs. 1 and 3; paragraph 0040).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified each of the at least two chambers as disclosed above with the at least two valves as taught by Degen ‘260 to provide means for controlling the flow of material into each of the material channels.

Regarding claim 15, Degen '987 fails to disclose at least approximately less identical surface areas in a cross-sectional plane which runs perpendicularly to the longitudinal axis of the silo pipe. Degen '260 teaches at least approximately less identical surface areas (surface areas of closure plates 161) in a cross-sectional plane which runs perpendicularly to the longitudinal axis of the silo pipe (Fig. 5A). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the surface areas as taught by Degen ‘260 to control the flow of material into and out of the channels.

Claims 10 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over Degen et al. '987 in view of Degen '260 as applied to claim 1 above, and further in view of Callan et al. (US 2012/0041650).
Regarding claim 10, Degen '987 in view of Degen '260 discloses all of the claim limitations except at least one upper compressed air feed, which opens out into one of the at least two material channels in the region of the first end of the silo pipe and is designed to direct compressed air into the interior of the one channel. Callan teaches at least one compressed air feed (air hoses 54), which opens out into one material channel in the region of the first end of the silo pipe (feeder pipe 70) and is designed to direct compressed air into the interior of the one channel (Figs. 3 - 6; paragraphs 0103 and 0110 - 0117). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the at least one upper compressed air feed as taught by Callan to eliminate the need for water in order to get the material to flow properly.
Regarding claim 11, Degen '987 in view of Degen '260 discloses all of the claim limitations except a number of upper compressed-air infeeds which corresponds to the number of channels, wherein each 
Regarding claim 12, Degen '987 in view of Degen '260 discloses all of the claim limitations except at least one lower compressed air feed, which opens out into one of the at least two material channels in the region of a plane of the silo pipe and is designed to direct compressed air into the interior of the one channel. Callan teaches at least one compressed air feed (air hoses 54), which opens out into one material channel in the region of the first end of the silo pipe (feeder pipe 70) and is designed to direct compressed air into the interior of the one channel (Figs. 3 - 6; paragraphs 0103 and 0110 - 0117). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the at least one lower compressed air feed as taught by Callan to eliminate the need for water in order to get the material to flow properly.
Regarding claim 13, Degen '987 in view of Degen '260 discloses all of the claim limitations except a number of lower compressed-air infeeds which corresponds to the number of channels, wherein each of the lower compressed-air infeeds opens out into in each case one of the at least two channels in the region of the second end of the silo pipe. Callan teaches a number of lower compressed-air infeeds (54) which corresponds to the number of channels (70), wherein each of the lower compressed-air infeeds opens out into in each case one of the channels in the region of the second end of the silo pipe (70) .
Allowable Subject Matter
Claims 3 and 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
12/15/2021